People v Tuitt (2017 NY Slip Op 05507)





People v Tuitt


2017 NY Slip Op 05507


Decided on July 6, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 6, 2017

Tom, J.P., Richter, Manzanet-Daniels, Mazzarelli, Gische, JJ.


4407 556/06

[*1]The People of the State of New York, Respondent,	
vBrian Tuitt, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Dmitriy Povazhuk of counsel), for respondent.

Order, Supreme Court, Bronx County (John S. Moore, J.), entered on or about March 13, 2015, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in following the Board of Examiners of Sex Offenders' strong recommendation for an upward departure based on the seriousness and extent of defendant's repeated sex crimes against children, which were not adequately accounted for in the risk assessment instrument, and which demonstrated a threat to public safety that outweighed the mitigating factors cited by defendant (see generally People v Gillotti, 23 NY3d 841, 861 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 6, 2017
CLERK